Title: Patrick Gibson to Thomas Jefferson, 21 September 1815
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir
            Richmond 21st Septr 1815
          
          In conformity to your instructions of the 19th Augt I directed on the 28th a letter to you at Poplar forest near Lynchburg of which the within is a Copy—I am disappointed at not receiving a reply to it as your note falls due tomorrow and your signature is wanting for a renewal—
          
            With great respect I am Your obt Servt
            Patrick Gibson
          
        